Citation Nr: 1501022	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  08-28 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent prior to May 2, 2011 for service-connected low back disorder.

2. Entitlement to an initial rating in excess of 40 percent on and after May 2, 2011 for service-connected low back disorder.  

3. Entitlement to an extraschedular rating for service-connected low back disorder. 

4. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability. 

5. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD. 


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1963 to June 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO denied entitlement to service connection for PTSD but granted service connection for a low back disorder and assigned an evaluation of 20 percent effective August 11, 2005.  

Although the Veteran was originally denied entitlement to service connection for PTSD, his medical records reveal additional mental health diagnoses such as bipolar disorder and mood disorder.  In light of these additional diagnoses, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).

The issues of entitlement to an extraschedular rating for service-connected low back disorder, entitlement to a TDIU, and entitlement to service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to the promulgation of a decision in the appeal, the Veteran expressed his specific intent to withdraw the appeal of entitlement to an initial rating in excess of 40 percent on and after May 2, 2011 for service-connected low back disorder.  

2. Prior to May 2, 2011, the Veteran had forward flexion of the lumbar spine to 60 degrees with painful motion but without ankylosis, incapacitating episodes, or bowel or bladder abnormalities. 

3. The Veteran currently has mild radiculopathy of the right lower extremity associated with his low back disorder. 
 

CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of entitlement to an initial rating in excess of 40 percent on and after May 2, 2011 for service-connected low back disorder have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014). 

2. Prior to May 2, 2011, the criteria for the assignment of a disability rating in excess of 20 percent for the Veteran's low back disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.71a (2014).  

3. Effective June 10, 2011, the criteria for the assignment of a separate 10 percent rating for radiculopathy of the right lower extremity associated with the Veteran's low back disorder have been met.  U.S.C.A. §§ 1155, 5103A (West 2014); 38 C.F.R. § 4.124a, diagnostic code 8720 (2014).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify 

The Veteran's claim for a higher rating for his low back disorder arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate the claim.  The Veteran's records of VA treatment, dated through July 2014, are associated with the claims file.  Pertinent private treatment records dated during the course of the appeal have also been associated with the claims file.  Although treatment records identified by the Veteran from Dr. N. dated from 1965 to 1978 are not associated with the claims file, such records are not pertinent to the issue at hand, specifically the current nature and severity of the Veteran's back condition.  Additionally, VA received a response from the Social Security Administration (SSA) in August 2011 which stated that the Veteran was not in receipt of SSA benefits. 

The Veteran was afforded VA examinations of the lumbar spine in April 2007, May 2011, and June 2014.  These VA examination reports are adequate for rating purposes as the examiners conducted appropriate evaluations of the Veteran, reviewed the Veteran's pertinent medical history, considered the Veteran's lay statements, and noted examination findings as to the severity of the Veteran's low back disorder.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board acknowledges the Veteran's contention that his range of motion was more limited than the April 2007 examination report indicated.  See September 2009 VA Form 9.  However, the Board may assume the competency of any VA medical examiner as long as the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  Here, there is no indication that the VA examiner was not competent to report the accurate range of motion of the Veteran's lumbar spine.       

Initial Rating Claim for Low Back Disorder from May 2, 2011 to Present

The RO granted service connection for a low back disorder in May 2007 and assigned a 20 percent rating effective August 11, 2005.  The Veteran disagreed with the assigned rating and in May 2011, the RO granted a 40 percent rating effective May 2, 2011.  The Veteran specifically stated that he is not appealing the 40 percent disability rating effective May 2, 2011.  See June 2011 lay statement.  

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).  Here, there remain no allegations of errors of fact or law for appellate consideration since the Veteran has expressed his intent to withdraw the claim of entitlement to an initial rating in excess of 40 percent on and after May 2, 2011 for his low back disorder.  Accordingly, the Board does not have jurisdiction to review this claim and the claim is dismissed.       

Initial Rating Claim for Low Back Disorder from August 11, 2005 to May 1, 2011

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § §, 4.1 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2014).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the Veteran or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Under the general rating formula for diseases and injuries of the spine, a 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating requires unfavorable ankylosis of the entire spine.

The rating schedule also includes criteria for evaluating intervertebral disc syndrome (IVDS). Under DC 5243, IVDS is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on the Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, DC 5243.  Under the IVDS formula, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A rating of 20 percent is warranted where there are incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).

Any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Note (1).

By way of background, the Veteran is currently assigned a 20 percent disability rating from August 11, 2005 to May 1, 2011 for his service-connected low back disorder.  A July 2014 supplemental statement of the case added radiculopathy of the right lower extremity to the Veteran's service-connected low back disorder but did not assign a separate rating.  The Veteran now contends that he is entitled to a rating in excess of 20 percent for his low back disorder prior to May 2, 2011.  
The Veteran contends that his range of motion is limited by pain and that he experiences increased back pain in the morning for approximately one to two hours.  He stated that he has trouble lifting and that he experiences flare-ups approximately twice a month.  He also described that he has trouble getting in and out of bed and his car.  He further noted that he has difficulty standing up straight and that he walks bent forward, which he believes impacts his ability to perform certain activities of daily living.  See May 2007 notice of disagreement, September 2006 lay statement, September 2009 VA Form 9, June 2011 lay statement.     

The Veteran's friend who is also a doctor submitted a letter discussing the severity of the Veteran's back condition.  The doctor stated that he treated the Veteran prior to 2002.  The doctor noted that it was difficult for the Veteran to sit in one position for an extended period of time due to his back pain.  The doctor also stated that he provided the Veteran with "strong narcotic medication" in the past in order for the Veteran to travel.  See September 2006 and March 2007 statements.  Additionally, an April 2003 private treatment record from another doctor, Dr. F., noted that the lumbar spine had no abnormal curvatures, no point of tenderness, and the sacroiliac joint showed a full range of motion.    

The Veteran has received VA treatment for his spine condition during the course of the appeal.  Although these treatment records note back pain, the majority of his VA treatment records refer to the cervical spine which is not at issue on this appeal.  An October 2010 VA treatment record noted low back pain and that the Veteran had to be "cautious with activities."  It was also noted that the Veteran took "occasional Vicodin" for his low back pain.  May 2011 VA treatment records noted that he reported lumbar tenderness and back pain from 7 to 9.5 out of 10.  

The Veteran was afforded a VA examination in April 2007.  The Veteran reported that flare ups occur approximately once per month and that sitting and bending aggravate his back.  He further reported that he can walk approximately one half of a block before he needs to rest.  An MRI was conducted and the report revealed that the Veteran had mild multilevel disc degeneration of the lumbar spine.  The examiner noted that the Veteran's gait was within normal limits.  The Veteran had forward flexion of the lumbar spine to 60 degrees but stiffness and pain were noted.  The examiner stated that there was no additional limitation in the range of motion upon repetitive testing due to weakness, fatigue, lack of endurance, or incoordination.  

The Veteran was again afforded a VA examination in May 2011.  During the examination, the Veteran reported spasms of the back, as well as pain and stiffness.  The examiner noted that the Veteran was able to walk normally without assistive device.  The examiner further noted that the Veteran can "handle most activities of daily living" although the Veteran reported difficulty getting out of a bath tub.  The Veteran had forward flexion to five degrees with painful motion.  There was no additional limitation of motion following repetitive testing.  

The RO used this examination report as the basis for assigning a 40 percent disability rating for the low back disorder, effective the date of the examination report.  The Board notes that the May 2011 examiner specifically stated that the Veteran's examination revealed "abnormal range of motion testing" of the lumbar spine as inconsistencies between the range of motion testing and the indirect ways of measuring lumber flexion were noted.  Moreover, the examiner specifically stated that the Veteran demonstrated no pain behavior until range of motion testing commenced.    

In light of the evidence of record, the Board finds that a disability rating in excess of 20 percent prior to May 2, 2011 is not warranted.  Initially, the Board notes that a 30 percent rating under the general rating formula for disease or injuries of the spine is not applicable for the lumbar spine.  A 40 percent rating of the lumbar spine is warranted where the Veteran's forward flexion of the lumbar spine is 30 degrees or less, or there is ankylosis of the lumbar spine.  As noted above, the May 2011 VA examination report provided the basis of the 40 percent disability rating effective May 2, 2011.  There is no competent and credible medical evidence of record prior to May 2, 2011 that the Veteran's forward flexion of the lumbar spine was less than 30 degrees.  In fact, the only range of motion testing of the lumbar spine dated prior to May 2011 is the April 2007 examination report which noted forward flexion to 60 degrees with no additional limitation of motion after repetitive testing.  Moreover, the medical evidence of record does not reveal that the Veteran has ankylosis of the lumbar spine and thus, a 40 percent, 50 percent, or 100 percent rating is not warranted.  

The Board notes that pain on motion must be taken into account when rating a disability based on limitation of motion, even where there is compensable loss as a result of limitation of motion.  DeLuca, 8 Vet. App. at 205-206.  To receive disability compensation, however, for painful motion, that pain must result in functional loss, i.e., limitation in the ability to "perform the normal working movements of the body with normal excursion, strength, speed, coordination or endurance."  See 38 C.F.R. § 4.40; see also Mitchell, 25 Vet. App. at 38.  In other words, "although pain may cause functional loss, pain itself does not constitute functional loss" that is compensable for VA benefit purposes.  Mitchell, 25 Vet. App. at 37.  The Board acknowledges the Veteran's contentions of flare-ups, pain on motion, limitation of motion, and difficulty bending, walking, and lifting.  The Board has also considered the letter from the Veteran's private doctor that stated that the Veteran sometimes required medication for his back pain in order to travel.  However, the April 2007 examination report noted that although there was pain and stiffness of the spine, there was no additional limitation in range of motion after repetitive testing due to weakness, fatigue, lack of endurance, or incoordination.  Given the Veteran's ability to perform most activities of daily living and his overall range of motion prior to May 2011, the Board finds that the preponderance of the evidence is against entitlement to an evaluation in excess of 20 percent prior to May 2, 2011. 

A higher rating under the formula for rating IVDS based on incapacitating episodes is also not warranted.  Although the Veteran contends that he has experienced incapacitating episodes, see June 2011 lay statement, the competent and credible medical evidence of record does not indicate that the Veteran was prescribed bed rest totaling at least four weeks.           

In reaching the decision that a disability rating in excess of 20 percent for the Veteran's low back disorder prior to May 2, 2011 is not warranted, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The Board further finds that a staged rating is not warranted in the present case as the Veteran's condition was consistently manifested by forward flexion of 60 degrees prior to May 2, 2011.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
  
Additional Considerations

The Board is mindful that neurological abnormalities associated with the Veteran's low back disorder must also be discussed.  Such impairments are to be evaluated separately under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Note (1).

The Board notes that there is no medical evidence of record associating any bowel or bladder disorder to the Veteran's service-connected low back disorder.  See June 2014 VA examination report. 

In regards to radiculopathy of the lower extremities, the April 2007 examination report noted a positive straight leg raise test of the left lower extremity but additional testing associated with the April 2007 examination revealed that the Veteran did not have electrodiagnostic evidence of radiculopathy.  The May 2011 VA examination report noted negative straight leg raise tests.  The Veteran reported radiating pain in the lower extremities in a June 2011 lay statement and a June 2011 VA treatment record noted "new onset radiating/radicular symptoms" of the right lower extremity.  

Although the June 2014 examination report noted negative straight leg raise tests, the examiner stated that the Veteran did have signs or symptoms of radiculopathy, to include intermittent pain, numbness, and paraesthesia of the right lower extremity.  However, the examiner then stated that both the right and the left lower extremity were not affected by radiculopathy and that there was no objective evidence of radiculopathy.  

In July 2014, the RO issued a supplemental statement of the case (SSOC) and referred to the Veteran's condition as "degenerative disc changes of the lumbar spine with right lower extremity radiculopathy." Based on the July 2014 SSOC, the Board finds that radiculopathy of the right lower extremity is associated with the Veteran's service-connected low back disorder.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) (when the RO has listed a condition as service-connected on a rating sheet, it has effectively granted service connection).

The RO, in the July 2014 SSOC, did not assign a separate rating for radiculopathy of the right lower extremity.  Note 1 of 38 C.F.R. § 4.71a states that such impairments should be evaluated separately under the appropriate diagnostic code.    

Diagnostic Code 8520 of 38 C.F.R. § 4.124a provides that mild incomplete paralysis of the sciatic nerve is rated as 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; and moderately severe incomplete paralysis is rated 40 percent disabling.  The Board finds that the Veteran is entitled to a 10 percent rating for radiculopathy of the right lower extremity.  Although the June 2014 examination report noted moderate intermittent pain, paresthesias, and numbness of the right lower extremity, there is no competent and credible medical evidence of record that indicates that the actual overall severity of the Veteran's radiculopathy of the right lower extremity is more than mild.  Thus, in this decision, the Board assigns a 10 percent rating for radiculopathy of the right lower extremity effective June 10, 2011, the date of the VA treatment record indicating the new onset of radicular symptoms.          


ORDER

Entitlement to a schedular disability rating in excess of 20 percent prior to May 2, 2011 for service-connected low back disorder is denied. 

Entitlement to a schedular disability rating in excess of 40 percent on and after May 2, 2011 for service-connected low back disorder is dismissed. 

Effective June 10, 2011, a separate evaluation of 10 percent for radiculopathy of the right lower extremity is granted, subject to the rules and regulations governing the payment of VA monetary benefits.


REMAND

The Veteran is seeking entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  A July 2014 psychiatric examination report found that the Veteran had a diagnosis of bipolar disorder but did not have a diagnosis of PTSD.  The Board notes that the examiner did not provide an adequate rationale for why the Veteran's acquired psychiatric disorder other than PTSD is not related to service.  Specifically, the examiner did not consider Dr. F.'s June 2007 letter that stated that the Veteran was treated for depression and behavior problems related to his military service in the 1970s and 1980s.  Thus, the RO shall afford the Veteran an additional VA examination upon remand to determine the nature and etiology of any acquired psychiatric disorder found to be present.  Moreover, the Veteran has contended that his acquired psychiatric disorder is associated with the parachute jump in service that caused his service-connected back disability.  See September 2006 stressor statement.  As the Veteran has raised the contention that his acquired psychiatric disorder is related to his service-connected back disorder, the RO shall appropriately develop the theory of whether the Veteran's acquired psychiatric disorder is caused or aggravated by his service-connected back disability.    

The Veteran contends that he is not working full-time due to his mental health condition and his service-connected low back disorder.  See June 2011 lay statement and August 2011 VCAA response.  The May 2011 examination report indicated that the Veteran was working part-time.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, in light of Rice, the issue of entitlement to a TDIU is before the Board.  The Board finds that a VA examination is warranted to determine whether the Veteran is unemployable due to his service-connected disability.       

Moreover, any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disability and the effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating for service-connected low back disorder will also be remanded.  

Accordingly, the case is REMANDED for the following action:

1. Resend the Veteran an Application for Increased Compensation Based on Unemployability, VA Form 21-8940, as well as appropriate VCAA notice for a claim of entitlement to TDIU.

2. Send the Veteran appropriate VCAA notice regarding a secondary service connection claim. 

3. Gather any outstanding pertinent records of VA treatment dated since July 2014 and associate these records with the claims file. 

4. Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file, to include Dr. Smith and Dr. Markby noted in the Veteran's April 2006 letter.  Associate any available records with the claims file.  Make at least two (2) attempts to obtain records from any identified source.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.  

5. Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge of the nature or etiology of his acquired psychiatric condition or the impact of the Veteran's low back disorder on his ability to secure or follow substantially gainful occupation.  Such information may include his pay stubs, wage information, and amount of hours worked per week.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

6.  Schedule the Veteran for an appropriate VA examination in order to determine the nature, onset, and etiology of any identified acquired psychiatric disorders.  All necessary tests and studies should be undertaken.  The claims file must be made available to the examiner for complete review of the Veteran's pertinent medical history.

After conducting an appropriate examination of the Veteran, the examiner should diagnose any acquired psychiatric disorders found to be present.  

A diagnosis of PTSD should be specifically ruled in or excluded.  In determining whether the Veteran has a diagnosis of PTSD, the examiner should consider the July 2014 VA examination report, Dr. S.'s September 2006 and March 2007 letters, and Dr. F's June 2007 letter.  In light of the Veteran's parachute badge noted on his DD 214 and the documented 1963 in-service back injury related to a parachute jump, the examiner should assume for the purposes of this examination that the Veteran has a valid stressor.  If the Veteran does not have PTSD, the elements of the criteria for that diagnosis that are lacking should be set forth.  

The examiner should also offer an opinion as to whether it is at least as likely as not that the Veteran's acquired psychiatric disorders other than PTSD, to include bipolar disorder and mood disorder, had its onset during service or is otherwise related to service.  The examiner should review Dr. F.'s June 2007 letter indicating treatment for depression and behavior problems in the 1970s and 1980s.  

The examiner shall also opine as to whether it is at least as likely as not that the Veteran's acquired psychiatric disorder(s) found to be present was caused or aggravated (permanently worsened) due to the service-connected low back disorder.  

A thorough explanation for the conclusions reached should be set forth.

7. Then, have the Veteran undergo an appropriate VA examination, to be conducted, if possible, by a VA vocational specialist, if available, to determine the impact of his service-connected disabilities on his ability to work.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  

After reviewing the record and conducting any necessary tests, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, in the aggregate, render him unable to secure or follow a substantially gainful occupation.

7.  The RO should then readjudicate the claim for service connection for an acquired psychiatric disorder.  Then, the RO should adjudicate the claim of entitlement to TDIU and the claim of entitlement to an extraschedular rating for service-connected low back disorder.  If the benefits sought remain denied, the Veteran must be furnished a Supplemental Statement of the Case.  The Veteran must be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


